Citation Nr: 1031858	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07-23 935	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California

THE ISSUES

Whether new and material evidence has been presented to reopen 
the claim of service connection for a right knee disability.  

Whether new and material evidence has been presented to reopen 
the claim of service connection for a left knee disability.  

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Motrya Mac, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1969 to April 1971 and from November 1976 to May 1995.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in December 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.  

The reopened claims of service connection for a right knee 
disability and left knee disability are REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in January 1999, the RO denied service 
connection for a right knee disability; after the Veteran was 
notified of the adverse determination, he did not appeal the 
denial of the claim and the rating decision became final.

2. The additional evidence presented since the rating decision in 
January 1999 relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of service connection for a right knee 
disability.

3. In a rating decision in December 1999, the RO continued to 
deny service connection for a left knee disability; after the 
Veteran was notified of the adverse determination, he did not 
appeal the denial of the claim and the rating decision became 
final.



4. The additional evidence presented since the rating decision in 
December 1999 relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of service connection for a left knee 
disability.


CONCLUSIONS OF LAW

1. The rating decision in January 1999 by the RO, denying service 
connection for a right knee disability, became final.  38 
U.S.C.A. § 7105(c) (West 2002).

2. The additional evidence presented since the rating decision by 
the RO in January 1999, denying service connection for a right 
knee disability, is new and material, and the claim of service 
connection for a right knee disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3. The rating decision in December 1999 by the RO, continuing to 
deny service connection for a left knee disability, became final.  
38 U.S.C.A. § 7105(c) (West 2002).

4. The additional evidence presented since the rating decision by 
the RO in December 1999, continuing to deny service connection 
for a left knee disability, is new and material, and the claim of 
service connection for a left knee disability is reopened.  38 
U.S.C.A. §  5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

In light of the favorable disposition, that is, the reopening of 
the claims of service connection for a right knee disability and 
left knee disability, further discussion here of compliance with 
the VCAA with regard to the claims to reopen is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen the Claim of Service Connection 

In a rating decision in January 1999, the RO denied service 
connection for right and left knee disabilities.  And after the 
Veteran was notified of the adverse determinations, he did not 
appeal the denial of the claims and the rating decisions became 
final based on the evidence of record at the time.  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.104. 

In a rating decision in December 1999, the RO continue to deny 
service connection for a left knee disability. And after the 
Veteran was notified of the adverse determinations, he did not 
appeal the denial of the claim and the rating decisions became 
final based on the evidence of record at the time.  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.104. 

Although the prior rating decisions became final, a claim may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claims of service 
connection was received after August 2001, the current regulatory 
definition of new and material evidence applies.






New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, the 
Board must decide the matter on appeal, because reopening is a 
threshold jurisdictional question for the Board.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a 
claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
presumption is rebuttable when the evidentiary assertion is 
inherently incredible.  

Evidence Previously Considered

The evidence at the time of the rating decisions in January 1999 
and in December 1999 consisted of the service treatment records, 
a VA general examination, and private medical records.  

The service treatment records contain no complaint, finding, 
history, or treatment for a right knee disability or for a left 
knee disability.  On VA general examination in August 1995, the 
Veteran had full range of motion.  A private evaluation in 
December 1998 showed that the Veteran injured his left knee in a 
motor vehicle accident during service and has had persistent left 
knee pain.  The Veteran reported that during the injury in 
service, he lacerated his left knee, which was sutured.  The 
diagnosis was chondromalacia patella of the left knee and 
probable medial meniscus tear.  The examiner concluded that it is 
medically probable that the patellofemoral joint problems were 
the result of a direct blow to the left knee as a result of the 
service related automobile accident approximately twelve years 
earlier.  

A private MRI of the left knee in February 1999 showed a partial 
tear of the anterior cruciate ligament, a tear of the medial 
meniscus, and mixed degeneration and tear of the lateral 
meniscus.  

Additional Evidence

The additional evidence presented since the rating decisions in 
January 1999 and in December 1999 consists of VA records, service 
department records, and private medical records.  

A private MRI of the right knee in September 1998 showed 
osteoarthritis and possibly tears in the meniscus.  

VA X-rays in November 2004 show degenerative changes of the 
knees.  A letter from a family physician in March 2005 shows that 
since January 1997 the Veteran had been treated for bilateral 
knee pain.  The Veteran consistently reported that his knee pain 
was related to an automobile accident in service.  The physician 
concluded that the knee pain was secondary to degenerative joint 
disease and it was possible that the prior accident caused trauma 
to the knee that hasten or contributed to the disease process.  

Lay statements were received in June 2005 from former service 
members, who confirmed that he had a motor vehicle accident in 
1988 or 1989 and injured his knees.  One of the former service 
members stated that the Veteran had an accident on the Bay Bridge 
and he admitted to Letterman Hospital for treatment, and he had 
visited the Veteran in the hospital.  

A MRI in February 2006 showed a meniscal tear in the left knee.  
A MRI of the right knee in June 2006 showed osteoarthritis 
associated degenerative tearing of the medial meniscus.  

A letter from a private physician in October 2006 included a 
diagnosis of osteoarthritis of the knees.  

In June 2010, the Veteran testified that he had three accidents 
during service with the motor vehicle accident in 1988 having the 
greatest impact on his knees.  He stated that he hit water on a 
bridge, causing his car to go from one side of the bridge to the 
other and his knees possibly hit the dashboard.  

Analysis

The additional evidence, consisting of competent lay evidence 
that the Veteran was hospitalized in service following a vehicle 
accident, of medical records suggesting continuity of symptoms 
after service, and of a medical opinion of a possible association 
between the post-service knee pain and an injury in service, 
constitutes new and material evidence as the evidence relates to 
an unestablished fact necessary to substantiate the claims, that 
is, a nexus between the claimed disabilities and an injury 
service, the absence of which was the basis for the previous 
denials of the claims, and as the additional evidence raises a 
reasonable possibility of substantiating the claims, the claims 
are reopened.


ORDER

As new and material evidence has been presented, the claims of 
service connection for right and left knee disabilities is 
reopened.  To this extent only the appeal is granted. 

REMAND

Before reaching the merits of the claims, addition evidentiary 
development is needed under the duty to assist. 






Accordingly, the case is REMANDED for the following action:

1. Ask to the Veteran to either submit or to 
authorize VA to obtain on his behalf the 
records of Dr. Secor.  

2. Afford the Veteran a VA examination to 
determine: whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not (probability 
less than 50 percent), or an opinion is not 
possible without resort to speculation that 
the Veteran's right knee disability or left 
knee disability is related to service, 
including his motor vehicle accident in 1988. 

The examiner is asked to consider and comment 
on the clinical significance of the Veteran's 
post-service injuries including the 
following: a car accident in May 2005 when 
the Veteran bruised his right leg, an injury 
in June 2005 during a train accident when the 
Veteran fell and injured his right knee, a 
fall in October 2009 and a fall in November 
2009 when the Veteran fell on carpet and had 
subsequent right knee pain.  

If however after a review of the record, an 
opinion on causation is not possible without 
resort to speculation, the examiner is asked 
to clarify whether actual causation cannot be 
determined because there are multiple 
potential causes, when one cause is not more 
likely than any other to cause the Veteran's 
current bilateral disability and that an 
opinion on causation is beyond what may be 
reasonably concluded based on the evidence of 
record. 

The claims folder should be made available to 
the examiner.

3. After the development has been completed, 
adjudicate the claims.  If any benefit sought 
remains denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


